[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                   ________________________                  FILED
                                                    U.S. COURT OF APPEALS
                          No. 09-12014                ELEVENTH CIRCUIT
                                                       SEPTEMBER 1, 2009
                      Non-Argument Calendar
                                                       THOMAS K. KAHN
                    ________________________
                                                            CLERK

               D. C. Docket No. 05-00816-CV-CAM-1

MICHAEL ANTHONY DIXON,



                                                       Petitioner-Appellant,

                               versus

MADDOX KILGORE,
COBB COUNTY GOVERNMENT,
PAMELA M. SMITH,
COBB COUNTY JUDICIAL CIRCUIT,
REID G. KENNEDY,


                                                    Respondents-Appellees.


                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                  _________________________

                        (September 1, 2009)
Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Michael Anthony Dixon, a pro se state prisoner, pled guilty to multiple state

charges on April 17, 2002. He challenged the voluntariness of his plea in state

court proceedings without success, specifically asserting that, when he pled guilty,

the state trial court failed to inquire into whether drugs and alcohol affected the

voluntariness of his plea. In 2004, he filed a civil rights action in federal court

against certain officials and entities connected to the state habeas proceeding,

alleging that they falsified a transcript of his guilty plea hearing in violation of 42

U.S.C. § 1983. The district court dismissed the latter action sua sponte in April

2005, and we dismissed an appeal from that decision upon Dixon’s own motion

shortly thereafter.

      Recently, on February 2, 2009, almost four years later, Dixon filed two

motions related to the § 1983 action: (1) a motion for leave to amend the complaint

and (2) a motion to set aside judgment under Federal Rule of Civil Procedure

60(b). The district court, however, denied both motions, finding, inter alia, that (1)

delay of more than one year to seek post-judgment relief was fatal under Rule

60(b)(1), (b)(2), or (b)(3); (2) failure to allege facts showing that the judgment was

void precluded relief under Rule 60(b)(4); and (3) Dixon did not argue a basis to



                                            2
obtain relief under Rule 60(b)(5) or (b)(6).

      Liberally construing Dixon’s pro se brief, he now streamlines his arguments

and asserts on appeal that he alleged sufficient claims for relief under Rule

60(b)(3), (b)(4), and (b)(6). He argues that the defendants engaged in misconduct

and fraud when they conspired to alter the guilty plea hearing transcript. As a

result, Dixon claims that he is entitled to have his 2002 convictions, the 2005

dismissal of his § 1983 complaint, and the present order denying relief from

judgment declared “legal nullities” because, in each instance, the district court

lacked the power to render a verdict. Dixon asserts that he submitted an original

transcript showing that his 2002 conviction was without due process of law, and he

contends that the defendants’ misconduct showed an intent to deceive the state

habeas court by using an altered document. Thus, Dixon argues, the district court

abused its discretion by finding that he produced no evidence that the defendants

defrauded the state habeas court. Dixon also contends that the district court’s

determination of facts was wrong because he timely objected to the admission of

the defendants’ erroneous evidence. Lastly, Dixon contends that he demonstrated

a compelling claim that warrants relief because he has shown fraud on the court.

      “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United



                                           3
States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam) (citation omitted).

However, “issues not briefed on appeal by a pro se litigant are deemed

abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.) (per curiam)

(citation omitted), cert. denied, 129 S. Ct. 74 (2008). Furthermore, “[a]rguments

raised for the first time on appeal are not properly before [us].” Millennium

Partners, L.P. v. Colmar Storage, LLC, 494 F.3d 1293, 1304 (11th Cir. 2007)

(citation omitted).

      As an initial matter, because Dixon does not address the denial of his motion

to amend his complaint, he has abandoned that issue. Furthermore, Dixon did not

present any argument in support of relief from judgment based on Rule 60(b)(3) or

(b)(6) before the district court, and therefore, he may not now assert that as a

ground for relief for the first time on appeal. Regardless, as to Rule 60(b)(3),

Dixon does not argue that the district court’s untimeliness finding was erroneous.

      With respect to the issue that Dixon properly raised below and preserved on

appeal, “[we] typically review[] a district court’s ruling upon a Rule 60(b) motion

for abuse of discretion.” Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001)

“However, unlike motions pursuant to other subsections of Rule 60(b), Rule

60(b)(4) motions leave no margin for consideration of the district court’s discretion

as the judgments themselves are by definition either legal nullities or not.” Id.



                                           4
(quotation marks and citation omitted). “Therefore, we review de novo . . . a

district court’s ruling upon a Rule 60(b)(4) motion to set aside a judgment as void,

because the question of the validity of a judgment is a legal one.” Id. (quotations

marks and citation omitted).

       A court may relieve a party from a final judgment or order based on a

finding that the judgment is void. F ED. R. C IV. P. 60(b)(4). “Generally, a judgment

is void under Rule 60(b)(4) if the court that rendered it lacked jurisdiction of the

subject matter, or of the parties, or if it acted in a manner inconsistent with due

process of law.” Id. (quotation marks and citation omitted). “A judgment also is

void for Rule 60(b)(4) purposes if the rendering court was powerless to enter it.”

Id.

       However, a judgment is not void because of an error of law. Gulf Coast

Bldg. & Supply Co. v. Int’l Bhd. of Elec. Workers, 460 F.2d 105, 108 (5th Cir.

1972).1 Similarly, “a mere error in the exercise of jurisdiction does not support

relief under Rule 60(b)(4).” Oakes v. Horizon Fin., S.A., 259 F.3d 1315, 1319

(11th Cir. 2001) (per curiam). Finally, “a Rule 60(b) motion cannot substitute for

an appeal.” Scutieri v. Paige, 808 F.2d 785, 795 (11th Cir. 1987).



       1
         In Bonner v. City of Prichard, Alabama, 661 F.2d 1206, 1207 (11th Cir. 1981) (en
banc), the newly-formed Eleventh Circuit adopted as binding precedent all of the decisions of
the former Fifth Circuit handed down prior to the close of business on September 30, 1981.

                                               5
       Upon review of the record and Dixon’s brief, we affirm. To the extent

Dixon sought to appeal the adverse determination of his § 1983 action, the denial

of his motion was appropriate because a Rule 60(b) motion cannot serve as a

substitute for an appeal. Furthermore, the district court did not err by denying

relief because the judgment in Dixon’s original action was not void. The district

court had jurisdiction over the post-judgment motion, just as it did over the original

§ 1983 suit,2 there is no indication of any insufficiency in service, and the district

court did not act in a manner inconsistent with due process.

       AFFIRMED.




       2
         A district court has jurisdiction over a § 1983 action. See 28 U.S.C. §§ 1331, 1343;
Tindal v. Montgomery County Comm’n, 32 F.3d 1535, 1538 n.4 (11th Cir. 1994).

                                                6